Citation Nr: 1243082	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-00 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected major depression, for the time period from December 28, 2005 to July 27, 2010.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to March 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for major depression and assigned a 30 percent rating effective from December 28, 2005.  The Veteran appealed the initial rating assigned and the case was referred to the Board for appellate review.

In June 2010, the Board remanded the issue of entitlement to an increased rating for major depression and entitlement to a TDIU.  When the case was last before the Board in July 2011, the Board denied entitlement to a rating in excess of 30 percent for major depression for the time period from December 28, 2005 to July 27, 2010, granted an increased rating of 70 percent for major depression beginning on July 28, 2010, and remanded the issue of entitlement to a TDIU.  The Veteran appealed the denial of an increased rating for major depression for the time period from December 28, 2005 to July 27, 2010 to the United States Court of Appeals for Veterans' Claims (Court).  In February 2012, the Court granted a Joint Motion for Partial Remand, which vacated the portion of the Board's July 2011 decision denying a rating in excess of 30 percent for major depression from December 28, 2005 to July 27, 2010.  It was specifically noted that the grant of an increased rating of 70 percent for major depression beginning on July 28, 2010 was not to be disturbed.

The Board notes that in October 2012 the Veteran submitted additional medical evidence along with a waiver of initial consideration of such evidence by the RO.  Therefore, the Board may proceed with the appeal.  38 C.F.R. § 19.9(d)(3) (2012). 

Additionally, the Board notes that in the October 2012 private psychological examination, the Veteran appears to be raising a claim for alcohol abuse secondary to service-connected major depression.  This claim has not been adjudicated.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that compensation cannot be awarded pursuant to 38 U.S.C.A. § 105(a), 1110, 1131 either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of service-connected disability.  However, the Federal Circuit further stated that such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381.  Nevertheless, as will be discussed below, because it is not possible based on the current medical evidence to adequately differentiate the symptomatology between the Veteran's service-connected major depression and his non-service connected alcohol abuse, they will be considered together for purposes of his major depression rating.  Because the Veteran is receiving the benefit of the symptomatology related to his alcohol abuse in his major depression rating, it is not necessary to remand this matter for adjudication as he would not be entitled to a higher rating with a separate formal grant of service connection for alcohol abuse.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

A videoconference hearing was held on January 13, 2010 before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

The Veteran has raised the issue of whether clear and unmistakable error exists in a prior VA decision; however, the specific nature of the CUE claim, and the specific VA decision in which it is alleged, is not clear.  As mentioned in the July 2011 Board decision/remand, the Board points out that a CUE claim has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

With respect to the reference in the July 2011 Board decision/remand to the Veteran's claim for special monthly compensation (SMC) and for an increased rating for left shoulder degenerative joint disease, the Board notes that in a June 2011 rating decision, the RO denied entitlement to SMC based upon aid and attendance, and denied an increased rating in excess of 20 percent for left shoulder degenerative joint disease.  In an October 2011 rating decision, a temporary 100 percent rating was awarded pursuant to surgical or other treatment necessitating convalescence.  Additionally, temporary SMC was granted based upon housebound status from August 4, 2011 to October 1, 2011.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  For the time period from December 28, 2005 to July 27, 2010, the Veteran's major depression symptomatology has included depressed mood, lack of energy and motivation, chronic sleep impairment, irritability, social isolation, anxiety, some evidence of hallucinations, and some suicidal ideation; the evidence for this time period reflects that he suffers from deficiencies in most areas such as work, family relations, judgment, thinking, or mood; but, it does not show that the symptomatology associated with the Veteran's service-connected major depression more closely approximates total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  

3.  The Veteran's service-connected disabilities are major depression, rated at 70 percent; left shoulder degenerative joint disease, rated at 20 percent; bilateral tinnitus, rated at 10 percent; residual scar on left shoulder, rated at 10 percent, and bilateral hearing loss, rated at 10 percent; shell fragment wound scars, rated as noncompensable.  The combined evaluation for these disabilities is 80 percent.  As such, the minimum schedular criteria for TDIU are met.

4.  Resolving all reasonable doubt in the favor of the Veteran, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

.  The criteria for an initial rating of 50 percent, but no higher, for major depression, for the time period from December 28, 2005 to July 27, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159 , 4.1, 4.2, 4.3, 4.130, Diagnostic Code 9434 (2012). 

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In addition, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice that was provided before service connection for major depression was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

In the decision below, the Board has granted the Veteran's claim for an increased initial rating for service-connected major depression and for a TDIU.  Therefore, regardless of whether the requirements have been met in this case with regard to these claims, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

In any event, the Board finds that the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, Social Security Administration disability (SSA) records, as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.  

In addition, the Veteran was afforded VA examinations in April 2006 and December 2007.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, (2007).  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because the examiners reviewed the claims file, conducted an examination, and provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this case, as the claim for entitlement to TDIU is being granted, there is no need to discuss compliance with the instructions from the Board's July 2011 remand.  


LAW AND ANALYSIS

I.  Increased Initial Rating for Major Depression from December 28, 2005 to July 27, 2010

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

Major depression is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434, which provides that a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.   The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association  's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial disability rating of 50 percent, but no higher for his service-connected major depression.

The medical evidence of record includes a July 2005 VA treatment record, which shows that the Veteran was screened for posttraumtic stress disorder (PTSD).  It notes that in the past month, the Veteran has had nightmares about an experience that was frightening, horrible, or upsetting.  He also stated that he was constantly on guard, watchful, or easily startled.  It was further noted that he felt numb or detached from others, activities or his surroundings.  It was noted that the Veteran retired last month.  

A July 2005 SSA psychiatric review notes that the Veteran had depressive syndrome characterized by anhedonia, sleep disturbance, decreased energy and difficulty concentrating or thinking.  It was noted that there is a mild restriction of activities of daily living, a moderate difficulty in maintaining social function and a moderate difficulty in maintaining concentration, persistence or pace.  There are no episodes of decompensation.  It was noted that there is no evidence of treatment for depression.  The diagnosis was major depressive disorder, recurrent, severe, and history of alcohol dependence.  The Veteran had a flat effect, suicidal ideation, social avoidance, audio hallucinations, poor social control, deficits in memory, and deficits in concentration.  Examination revealed that the Veteran was alert, oriented, logical, and clean.  The Veteran complained of low mood, energy, and interests.  He also complained of poor sleep, thoughts of death, and irritability in social settings.  He denied suicidal and homicidal ideation and audio and visual hallucinations.  He reported drinking six beers a night.  His functional memory is poor.  

An August 2005 VA treatment record notes that the Veteran endorsed symptoms consistent with anxiety and depression, but he was not diagnosed with either at this meeting.  The diagnosis was alcohol abuse.  On examination the Veteran denied suicidal or homicidal ideation.  He stated that he has been a heavy drinker for all of his adult life.  He accepted a referral to the substance abuse treatment team for counseling.  It was noted that anxiety and depression, should they be appropriate diagnoses, would become more clear after the therapy begins with the substance abuse counselor.  

A September 2005 VA treatment record notes that the Veteran was seen by an addiction therapist for an initial visit.  He was dressed casually and appeared relaxed and cooperative.  The assessment was alcohol dependency.  It was noted that he complained of anxiety and stress for the reasons that he uses alcohol.  

An October 2005 VA mental health comprehensive evaluation/initial treatment plan note reflects that the Veteran was seen for a depression consult.  He stated that he has been having problems with sleeping and drinking since Vietnam.  He denied mania, obsessive compulsive disorder, panic, and schizophrenia.  He endorsed feelings of depression, but the examiner was not picking up on symptoms of major depression.  It was noted that the Veteran lives alone.  On examination the Veteran was fully oriented, his speech was goal directed, and his mood and affect were blunted.  His thought processes were devoid of delusions.  There was no evidence of hallucinations or illusions.  His memory was noted to be intact (immediate, recent, and remote).  His intelligence and abstraction ability were average.  There was no evidence of suicidal ideations or behavior, nor was there evidence of homicidal ideations or behavior.  The diagnoses were alcohol dependence, continuous, and mood disorder secondary to substance abuse, and dysthymia.  

Another October 2005 VA mental health substance abuse group note reflects that the Veteran was on time, attentive, and committed to the program.  The diagnosis was alcohol dependence.  It was noted that the Veteran's mood was stable.

A November 2005 VA mental health note indicates that the Veteran was seen for the first time.  He reported drinking alcohol for the past 40 years.  He stated that he is depressed occasionally due to financial problems.  He did not meet the criteria for major depressive disorder.  He reported insomnia and denied any history of suicide attempt.  He also denied any history of hypomania or mania.  He has no previous psychiatric inpatient treatment.  He stated that he took Celexa briefly in July 2001 for less than a month.  He discontinued it because of increased nightmares.  He has not been on any other antidepressant or psychotropic medication.  He denied any legal problems or history of violent behavior.  He was dressed casually and was fairly groomed.  He was alert and fully oriented.  His mood was anxious.  His speech was coherent and goal directed.  His thoughts were logical.  He denied suicidal or homicidal ideation.  He denied audio or visual hallucinations or delusions.  The diagnoses were alcohol dependence and history of alcohol induced mood disorder.  It was specifically noted that the Veteran did not meet the criteria for major depressive disorder or other depressive disorder.  

A December 2005 letter from a private psychiatrist, Dr. R., notes that the Veteran has been chronically and severely depressed with ongoing symptoms of insomnia, lack of interest, lack of energy, depressive mood, periodic suicidal thoughts, and severe withdrawal.  He also has occasional confusion and some auditory hallucinations.  He is very withdrawn, avoiding people most of the time.  He lives a very isolated lifestyle.  He failed to respond to any psychiatric treatment, especially anti-depressant medications.  He is unable to work due to all of these symptoms.  He is really unable to cope with anyone or anything.  He also has periods of unprovoked agitation.  Mental status examination revealed that the Veteran was dressed casually.  His affect was extremely depressed, very withdrawn, and flat.  He has frequent suicidal thoughts and periodic auditory hallucinations.  He also has some confusion along with loss of interest, lack of energy, and inability to work.  He has marked impairment of concentration, attention span, and recent memory.  The diagnostic impression was major depressive disorder, chronic and severe.  He has severe deficiencies in most all areas of his life, including work, family relations, judgment , thinking, and mood.  He is 100 percent disabled.  The December 2005 private psychiatrist further stated that the Veteran has great difficulty adapting to even minor stressful circumstances, including work, and that he has been unable to establish or maintain effective relationships.  He is definitely unemployable.

A February 2006 SSA questionnaire notes that the Veteran complained of difficulty with working, sleep, personal care, cooking, and housework, due to his left shoulder arthritis.  He reported the following hobbies and interests:  hunting and fishing before pain got worse, and television.  He reportedly hunts during deer season as pain allows.  He indicated that his behavior has changed due to pain.  

A March 2006 SSA disability examination reveals that the Veteran was alert, oriented, and cooperative.  His speech was logical, goal-directed, and fully intelligible.  He was dressed appropriately and his grooming appeared adequate.  He stated that he experienced difficulty getting along with others.  He reported experiencing depression "for years."  Symptoms include difficulty sleeping, poor appetite, poor concentration, low energy, feelings of worthlessness, and frequent thoughts of death.  He denied any history of suicidal ideation or attempts, hallucinations, or episodes of mania/hypomania.  He continues to experience nightmares and flashbacks of combat experiences in the Vietnam War.  He also endorsed exaggerated startle response and hypervigilance.  He stated that he slept with a pistol under his pillow because of the reported PTSD symptoms.  It was reported that the Veteran was most recently employed repairing and unloading and loading trucks for fifteen years until June 2005 when he decided to take early retirement due to an inability to successfully complete job tasks and the presence of interpersonal problems caused by a tendency to become easily agitated.  

It was noted that the Veteran lived alone.  He was married one time for 20 years and had been divorced for about 20 years.  Social isolation was indicated.  He stated that he was able to attend to all personal hygiene tasks and complete general housekeeping tasks independently but was not typically motivated to do so.  The examiner opined that the Veteran's ability to complete most tasks appropriately and within a timely manner was likely poor.  On mental status examination, the Veteran was fully oriented and eye contact was good.  Functional memory was not intact.  The diagnosis was major depressive disorder, moderate, chronic, PTSD, chronic, and alcohol abuse.  

An April 2006 VA fee basis examination report notes that the Veteran reported being chronically depressed since he came back from Vietnam, with complaints of insomnia, lack of interest, lack of energy, depressed mood, periodic suicidal thoughts, and being withdrawn from people.  He avoids people and leads a very isolated life.  He has tried several anti-depressant medications over the years, but they cause him nightmares.  He has periods of agitation.  He has a history of drinking alcohol.  Mental status examination revealed that he was dressed casually.  He has never attempted suicide but reports he has thought about it.  He has never been psychiatrically hospitalized.  He prefers staying by himself.  He goes fishing at times.  He cooks once or twice a week.  He does not like being around people.  He has problems with attention span and remembering details in his history.  He was fully oriented and his hygiene was average.  His behavior was appropriate.  His affect was flat and depressed.  His speech was goal-directed and he did not report panic attacks.  He did not show a thought disorder and did not report hallucinations.  He denied being suicidal or homicidal and was not delusional.  He denied visual and auditory hallucinations or obsessional rituals.  His judgment was intact and his thinking was concrete.  His memory was slightly impaired for remote events and seemed okay for recent memory.  He definitely has symptoms of depression, such as depressed mood, lack of energy, lack of motivation, and insomnia.  The diagnoses were major depression, moderate, recurrent, PTSD, moderately severe, chronic, and alcohol abuse.  The examiner opined that the Veteran does not have difficulty performing activities of daily living.  He is not an imminent threat to himself or society.  He can understand simple and complex commands.  He was unable to establish and maintain effective work and social relationships.  The examiner provided an addendum stated that the Veteran's GAF score was 60 for major depression alone.  

An addendum report from the April 2006 VA fee basis examiner notes that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routing behavior, self care and normal conversation.  The Veteran's symptoms include depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss such as forgetting names, directions, or recent events.  The examiner stated that the Veteran's PTSD symptoms can be distinguished from his major depression symptoms.  His major depression symptoms are chronically sad mood, insomnia, lack of interest, lack of energy, periodic suicidal thoughts, and agitation.  His symptoms of PTSD are withdrawal from people, isolation, flashbacks, nightmares, detachment from people, avoiding activities or situations of anything that brings back memories.  

A September 2006 SSA questionnaire notes that the Veteran would like to get the pain under control so that he can do more things that he enjoys.  He was noted to be tired of not being able to sleep well and for very long because the pain does not let him rest long.  He stated that he would like to depend on himself to take care of things and not worry about being out by himself and the pain getting bad enough that he cannot make it home.  

A December 2007 VA examination report notes that the Veteran was treated for depression with medication in 2005; he stopped due to medication causing worse sleep.  On examination the Veteran was casually dressed with disheveled clothes.  His speech was spontaneous and clear.  Apart from appearing to have a sore shoulder, he had no abnormal psychomotor activity.  His attitude toward the examiner was relaxed and attentive.  His affect was appropriate and his mood was depressed.  His attention was intact and he was fully oriented.  His thought process was unremarkable and his thought content included suicidal ideation.  There was no evidence of delusions.  Judgment and insight were intact and intelligence was average.  There was sleep impairment in terms of difficulty falling and staying asleep.  There was no evidence of hallucinations, inappropriate behavior, or obsessive rituals or behavior.  There are no panic attacks.  The Veteran did not interpret a proverb appropriately.  There was no evidence of homicidal thoughts but there was evidence of past suicidal ideation, none within the past few years.  Impulse control was noted to be fair and there are no episodes of violence.  The Veteran is able to maintain minimum personal hygiene.  Remote and recent memory were mildly impaired and immediate memory was normal.  The diagnosis was mood disorder due to medical condition and alcohol dependence, chronic.  It was noted that the Veteran was retired as of July 2005 because he was eligible by age or duration of work and physical problems, namely shoulder problems.  It was also noted that he was irritable.  It was further noted that there was total occupational and social impairment due to mental disorder signs and symptoms, such as chronic pain, daily drinking, and chronic depression preclude gainful employment.  

A private psychological exam dated in October 2012 notes that the private psychologist reviewed the Veteran's claims file.  The psychologist summarized all of the medical evidence from the Veteran's complaints of depression in May 2001 to the July 2010 VA examination report.  The private psychologist noted that the Veteran's medical records from 2001 reveal complaints of depression.  From 2005 on, he was consistently diagnosed with some kind of mood disorder.  Specifically, he has been variously diagnosed as dysthymia, mood disorder secondary to substance abuse, major depressive disorder, chronic and severe with auditory hallucinations, major depression.  The overall bulk of the medical records indicate a mood disorder, and the most frequent diagnosis is major depressive disorder, varied from dysthymia to moderate and severe intensity.  He has also been diagnosed with various anxiety disorders.  He complained of sleeplessness and anxiety in 2001, and in 2005 he was described as being very withdrawn, avoiding people most of the time.  He has failed treatment on many anti-depressant medications has allowed his anxiety and depressed illness to worsen unabated over the years, such that his only coping mechanisms have been increasing social isolation, defensive aggression towards any person perceived as endangering him and his family, and an increasing reliance on alcohol to deaden emotional pain.  In October 2005 the Veteran was seen for a depression consult.  

The private psychologist opined that from November 16, 2005, the Veteran met the criteria for a disability rating of 70 percent.  He displayed chronic suicidal thoughts and twice attempted suicide.  He displayed obsessional rituals which interfered with routine activities as evidenced by his monitoring of his neighborhood environment and obsessions with individuals who have a criminal appearance.  He has experienced documented more or less ongoing panic and chronic depression which has affected his ability to function independently, appropriately and effectively.  He has displayed impaired impulse control as evidenced by his continued abuse of alcohol, rage reactions, and suicide attempts.  He requires daily assistance in managing his personal appearance and hygiene, evidenced by a homecare person who assists him in bathing, dressing, cooking, and homecare.  He has extremely difficulty in adapting to stressful circumstances including work or work-like setting, evidenced by his inability to maintain competitive employment.  On November 16, 2005 he was found to have severe withdrawal, being very withdrawn, avoiding people most of the time and living a very isolated lifestyle for 20 years.  

The private psychologist stated that the Veteran does display a danger of hurting himself or others, evidenced by his two suicide attempts and chronic defensive aggressive stance towards anyone who looks criminal.  His recent cataract surgery increases the likelihood of defensive aggression towards unsuspecting individuals who appear dangerous to him.  He has a homecare aid who assists him in all areas.  He does not display memory loss as gross as the loss for names of close relatives, own occupation or name; he does display impairment in concentration and attention.  

The Veteran's major depression is rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434 for the time period from December 28, 2005 to July 27, 2010.  The evidence shows that for this time period, the Veteran's service-connected major depression symptoms have resulted in symptoms such as depressed mood, lack of energy and motivation, chronic sleep impairment, irritability, isolation, anxiety, some evidence of hallucinations, and some suicidal ideation.  

In evaluating the Veteran's disability, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 (2012), which requires that reasonable doubt be resolved in the appellant's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the appellant had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182.  The Board finds that there are instances in this case in which the medical evidence specifically attributes certain psychiatric symptoms to the nonservice-connected PTSD and certain symptoms to the service-connected major depression.  As for the medical evidence which does not specifically distinguish such symptoms, the Board finds that the Veteran's psychiatric manifestations and symptoms associated with his service-connected depression, and his nonservice-connected PTSD, and previously noted nonservice-connected alcohol abuse are inextricably intertwined with one another and they cannot always be separated out from each other.  

The Board notes that the overall symptomatology associated with the Veteran's major depression does not necessarily more closely approximate the symptomatology listed under the schedular criteria required for the next higher 70 percent disability rating.  In this regard, the medical evidence does not show that the Veteran has experienced symptoms due to his major depression such as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous pain or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  The medical evidence does not reveal any evidence of spatial disorientation whatsoever.  The VA examination reports and treatment records consistently show that the Veteran was fully oriented during the relevant appeal period.  Furthermore, although the record shows that the Veteran suffers from depression and the October 2012 private psychologist indicates that the Veteran was unable to function independently due to chronic depression, there is no actual clinical indication that his depression affects his ability to function independently.  Instead, any symptoms of an inability to function independently have been linked to his service-connected left shoulder disability.  Specifically, a February 2006 record reflects that the Veteran has difficulty with personal care due to his shoulder.  In March 2006 the Veteran stated that he was able to attend to all personal hygiene tasks and complete general housekeeping tasks independently but was not typically motivated to do so.  The December 2005 private psychiatrist noted that the Veteran is extremely depressed and withdrawn, but does not opine that he cannot function independently as a result of his depression.  In addition, although the private medical evidence from December 2005 shows that the Veteran has impaired impulse control and periods of unprovoked agitation, and in July 2005 the Veteran reported irritability in social settings, he has consistently reported no violence or actual examples of the impaired impulse control described by the December 2005 psychiatrist.  The Board also notes that the October 2012 private psychiatrist notes that the Veteran has impaired impulse control as evidenced by his continued abuse of alcohol, rage reactions and suicide attempts.  The Board notes that the Veteran is documented as abusing alcohol, but the evidence does not support a finding of rage reactions or any suicide attempts.  The Veteran denied suicide attempts in April 2006 and repeatedly denied suicidal ideation in October 2005, November 2005, and December 2007.  Thus, apart from the description of the Veteran's having impaired impulse control by the October 2012 private psychologist and the December 2005 private psychiatrist, the overall evidence shows that the Veteran has no legal problems and no violent episodes.  In December 2007 the Veteran was noted to have fair impulse control.  Therefore, the Board concludes that the Veteran's impulse control is not impaired.  The medical evidence also shows that the Veteran has been adequately groomed during this time period, and that any impairment of grooming or hygiene is attributable to the service-connected left shoulder disability and pain therefrom.  The Board recognizes that the majority of the medical evidence reflects that the Veteran denied obsessional behavior.  In this regard, he denied obsessional or compulsive behavior in October 2005, April 2006 and December 2007.  The Board notes that generally the Veteran has not had psychomotor agitation.  The overall medical evidence of record consistently shows that the Veteran's speech has been goal-directed, spontaneous and clear.  Finally, the some of the medical evidence does indicate that the Veteran may have difficulty in adapting to stressful circumstances (including work or worklike setting).  Therefore, the symptoms experienced by the Veteran do not more nearly approximate the 70 percent rating criteria.

However, to warrant a disability rating of 70 percent, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In this case, the Board finds that the Veteran's disability does warrant a higher disability rating of 70 percent.  Although the Veteran has never been found to have deficiencies in judgment, he has had impaired concentration, impaired memory, and has been described as unable to work due at least in part to his chronic depression.  There is evidence that he reported retiring from work due to age, medical problems and some irritability due to the shoulder problems.  However, there is undisputable evidence from the December 2005 private psychiatrist that the Veteran is 100 percent disabled, that he has severe deficiencies in most areas of his life (work, family relations, judgment, thinking, and mood), and that he was unable to cope with anyone or anything.  The October 2012 private examiner also opined that the Veteran has had extreme difficulties in adapting to stressful circumstances, including work or work-like settings, evidenced by his inability to maintain competitive employment.  The April 2006 VA fee-basis examiner also opined that the Veteran is unable to establish and maintain effective work and social relationships.  The Board therefore acknowledges the severe difficulties in terms of occupational impairment attributable to the Veteran's service-connected major depression.  

In regard to family and social life, the record shows that the Veteran tries to avoid most people.  He does not like crowds.  He has been divorced for 20 years, lives alone, and reports no friendships or social activities whatsoever.  The April 2006 VA fee basis examiner stated that the Veteran is unable to establish or maintain effective social relationships.  The December 2005 private psychiatrist stated that the Veteran has great difficulty adapting to even minor stressful circumstances, including work, and that he has been unable to establish or maintain effective relationships.  He has described enjoying hunting and fishing; however, he cannot participate in these activities much due to his shoulder pain.  Thus, in reviewing the record, it is clear that the Veteran has severe social impairment, and the evidence establishes that the Veteran has an inability to maintain or establish relationships.  Although some of his isolation has been attributed to his nonservice-connected PTSD, some of his isolation behaviors stems from his depression, which is secondary to his left shoulder disability.  In sum, the overall evidence of record reflects that the Veteran's social impairment is more adequately described by criteria listed for a 70 percent disability rating. 

As for evidence regarding work relationships, the record shows that the Veteran is unable to establish and maintain effective work relationships.  In March 2006 it was noted that the Veteran was most recently employed repairing and unloading and loading trucks for fifteen years until June 2005 when he decided to take early retirement due to an inability to successfully complete job tasks and the presence of interpersonal problems caused by a tendency to become easily agitated.  Moreover, as previously noted, the Veteran has been described as unable to deal with anyone or anything, having difficulty establishing and maintaining work relationships and having difficulty adapting to work or a work-like setting.  There is no evidence that these problems were only due to his nonservice-connected PTSD.  Therefore, the Board finds that any of the Veteran's difficulties with work are more adequately contemplated by the 70 percent rating.  

In light of the above, the Board finds that the evidence warrants a disability rating 70 percent for the time period from December 28, 2005 to July 27, 2010.  

A higher 100 percent rating is not warranted, however.  In this regard, although there appears to be difficulties adapting to work or work-like setting, and even possible total occupational impairment, there is absolutely no evidence of total social impairment or of any of the criteria listed under the 100 percent rating category.  In this regard, there is no evidence of gross impairment in thought processes or communication.  To the contrary, the Veteran has exhibited no impairment in thought processes, speech, or communication whatsoever.  There is also no evidence of persistent delusions or hallucinations.  The evidence consistently shows that there are no delusions.  Although hallucinations have been described or endorsed in December 2005 and by the October 2012 private psychologist, the Veteran consistently denied them on examination at other times.  Moreover, there is no evidence of any inappropriate behavior, let alone grossly inappropriate behavior.  The Veteran has admitted to suicidal thoughts at times, but he continuously denied any attempts and he has never been violent so he cannot be said to be a persistent danger of hurting himself or others.  Specifically, the April 2006 VA fee-basis examiner stated that the Veteran is not an imminent threat to himself or society.  There is evidence of difficulty with motivation of attending to all personal hygiene tasks and complete general housekeeping tasks independently; however, the medical evidence during the time period on appeal always found the Veteran to be adequately dressed and groomed.  The medical evidence also consistently reflects that he was fully oriented and although he has had some difficulties with memory and concentration, the evidence does not show that he has memory loss for names of close relatives, own occupation, or own name.  Even the October 2012 private psychologist admitted that the Veteran's memory deficits were not that severe.  As such, the overall symptomatology experienced by the Veteran is more akin to the criteria for the 70 percent disability rating than the 100 percent rating.  See 38 C.F.R. § 4.130 , Diagnostic Code 9434. 

In this case, the Veteran has been assigned a GAF for his major depression of 60.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Although the Veteran's GAF score does not reflect serious symptoms and the majority of the symptoms listed under the 70 percent rating are also not found, the Board finds probative that the Veteran has demonstrated the overall deficiencies in most areas required for a 70 percent rating under Diagnostic Code 9434.  In this regard, the Board is aware that the symptoms listed under the 70 percent disability rating and in the GAF scale are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Notably, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's major depression symptoms more nearly approximate the criteria for a 70 percent rating, and not the 100 percent rating reflecting total a moderate occupational and social impairment. 

In reaching this conclusion, the Board acknowledges the Veteran's belief that his major depression symptoms are more severe than the current disability evaluation reflects.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, and the Board has addressed the Veteran's reported symptoms in this decision, the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements and his family members' statements regarding his increased psychiatric symptomatology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 (1992); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

In sum, the Board finds that a 70 percent rating, but no higher, is warranted for service-connected major depression for the time period from December 28, 2005 to July 27, 2010.  The Board has considered the benefit of the doubt doctrine in determining whether a rating in excess of 70 percent is warranted; however, the preponderance of the evidence is against the assignment of an increased disability rating in excess of 70 percent for major depression.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected major depression is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for mental disorders shows that the rating criteria reasonably describe ratings for mental disorders, but the Veteran simply does not exhibit those symptoms.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  Further, the record does not show that the Veteran has required frequent hospitalizations for his service-connected disability.  He has not been hospitalized for his major depression.  In addition, there is nothing in the record which suggests that the above condition markedly impacted the Veteran's ability to work.  Although, there is a definite impact from the major depression on the Veteran's work in terms of irritability and simply symptoms of depression.  While it is undisputed that the disability has resulted in a severe impact on the Veteran's employment, it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Therefore, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

	II.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340 , 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to 'appropriate first-line officials' for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran is service-connected for major depression, rated at 70 percent; left shoulder degenerative joint disease, rated at 20 percent; bilateral tinnitus, rated at 10 percent; residual scar on left shoulder, rated at 10 percent, and bilateral hearing loss, rated at 10 percent; shell fragment wound scars, rated as noncompensable.  The combined evaluation for these disabilities is 80 percent.  As such, the minimum schedular criteria for TDIU are met.

Thus, the question becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

A December 2005 letter from the Veteran's private psychiatrist notes that due to his depression the Veteran is 100 percent disabled, unable to work, and is unable to cope with anyone or anything.  The private psychiatrist opined that the Veteran is "definitely unemployable."  

The April 2006 VA examiner did not directly state that the Veteran was unemployable, but did state that the Veteran would be less depressed if he was not having the left shoulder limitations, restrictions, and pain, as he would then be able to work and feel good about himself.  

The December 2007 VA examiner noted that the Veteran retired in July 2005 because of eligibility by age or duration of work, physical problems (shoulder problems made work difficult), and because he was irritable.  It was noted that the Veteran was unable to work.  The examiner opined that the Veteran's chronic pain, daily drinking, and chronic depression preclude gainful employment.  

The October 2012 private psychological examination report notes that the impairments from the Veteran's service-connected major depression create a situation of total disability for individual unemployability and negate the Veteran's ability to secure or follow a substantially gainful occupation.  

The Board recognizes that a August 2010 VA general medical examination report indicates that the VA examiner opined, after reviewing the claims file and performing a general medical examination, that the Veteran's service-connected disabilities have no effect on his employability, and his service-connected disabilities, left shoulder condition and scar have no effect on his ability to obtain or maintain substantial employment.  Moreover, the examiner stated that the Veteran was able to hear and answer all questions and said he has no problem with his hearing.  However, the Board points out that the examiner failed to address the Veteran's service-connected major depression in rendering the opinion regarding unemployability.

The Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Accordingly, the Board concludes that the August 2010 VA opinion is of limited probative value and is not sufficient to raise a reasonable doubt.

Although VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant, see Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has discretion to determine when additional information is needed to adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In this case with regard to the TDIU claim, the Board finds that there is sufficient evidence in the record to decide the claim.

Based upon the foregoing, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran's service-connected disabilities render him unemployable.  Therefore, the benefit of the doubt should be given to the Veteran, and TDIU should be granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

A 70 percent rating but no higher for service-connected major depression is warranted for the time period from December 28, 2005 to July 27, 2010, subject to the criteria governing the award of monetary benefits.

A TDIU is granted.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


